MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                 FILED
regarded as precedent or cited before any                        Feb 22 2017, 5:54 am

court except for the purpose of establishing                          CLERK
                                                                  Indiana Supreme Court
the defense of res judicata, collateral                              Court of Appeals
                                                                       and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Heidi J. Cintron                                          Robert J. Palmer
Center for Legal Justice                                  May • Oberfell • Lorber
Elkhart, Indiana                                          Mishawaka, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Lisa Baushke,                                             February 22, 2017
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          20A04-1606-JP-1225
        v.                                                Appeal from the Elkhart Superior
                                                          Court
Eric Miller,                                              The Hon. Stephen R. Bowers,
Appellee-Petitioner.                                      Judge
                                                          Trial Court Cause No.
                                                          20D02-1305-JP-233



Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 1 of 15
                                              Case Summary
[1]   Appellant-Respondent Lisa Baushke (“Mother”) and Appellee-Petitioner Eric

      Miller (“Father”) are the parents of D.M., who was born on April 5, 2012. At

      the time of D.M.’s birth, Mother and Father were in a relationship and living

      together. On June 17, 2013, Mother and Father entered into a joint stipulation

      awarding the parties joint legal and physical custody of D.M. Sometime in

      2015, the relationship deteriorated, and Mother moved out of their shared

      home, taking D.M. with her. Mother and Father both sought custody of D.M.

      On March 30, 2015, the trial court appointed a Guardian Ad Litem (“GAL”).


[2]   The trial court conducted an evidentiary hearing on January 5, 2016 and

      January 13, 2016. On May 3, 2016, the trial court issued an order awarding

      Father sole legal and physical custody of D.M., subject to Mother’s right to

      parenting time. The trial court also ordered that D.M. receive counseling. The

      trial court, however, did not address child support at that time and asked that

      the parties exchange information necessary to calculate child support. On

      appeal, Mother1 raises the following restated issues: whether there is evidence to

      support the trial court’s order modifying custody; and whether the trial court

      should have set two effective dates for the child support obligation, from

      January 21, 2015 to May 20, 2016 and May 20, 2016 going forward. Father

      also raises the following issue on appeal: whether the case should be remanded




      1
          Mother did not submit an appendix with her appellate brief.


      Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 2 of 15
      to the trial court to consider an award of appellate attorney’s fees in favor of

      Father. Because there was sufficient evidence to support the trial court’s

      findings regarding the custody modification, we affirm the trial court’s order.

      We will not rule on the issue regarding child support as we lack jurisdiction

      over that particular issue. Additionally, we decline to remand the case back for

      a determination regarding Father’s fees because the facts of this case do not rise

      to the level to merit the award of appellate attorney’s fees.



                            Facts and Procedural History
[3]   The trial court’s order instructs us to the underlying facts and procedural history

      leading to this appeal:

              [Mother] gave birth to D.M. on April 5, 2012. [Father] filed a
              Petition [t]o Establish Paternity on May 24, 2013. On June 17,
              2013, the parties submitted a joint stipulation awarding the
              parties joint legal custody over their son, D.M., with no
              designation of primary physical custody. At the time the
              stipulation was entered into, the parties resided together. By
              early 2015, the relationship between the parties had deteriorated
              leading to their separation. Both sought custody of D.M. The
              court on March 30, 2015, appointed attorney Pauline Micholas
              as Guardian Ad Litem. The conflict between the parties has
              been unabated since that time. There have been multiple
              contempt filings and requests to modify the parenting time
              arrangement.

              ****

              There is no evidence in this case that the child has been cared for
              by a de facto custodian. D.M. is a four-year old boy, who loves

      Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 3 of 15
              both of his parents, and who appears to enjoy a generally positive
              relationship with both. The wishes of the parents offer no
              meaningful guidance to the Court in deciding this case. Each
              parent wants full custody of D.M. Each parent would prefer that
              the other parent was not in the picture. . . .

              When the parties appeared for a hearing on August 31, 2015,
              they advised the Court that they had reached a stipulation
              addressing Father’s pending motions. Unfortunately, Mother
              was unwilling to sign the written stipulation when it was
              prepared. The conflict between the parties continued
              accompanied by the filing of additional contempt pleadings, a
              request for a psychological evaluation of Mother, and disputes
              over where the child would attend preschool.

              The Court conducted an extensive evidentiary hearing on
              January 5, 2016, and January 13, 2016. Following the
              evidentiary hearing, the Court was asked to address the lack of
              cooperation between the parties. In response the court ordered
              the parties to engage in a high conflict parenting class, and to
              engage the child in therapy. . . .

      Appellee’s App. Vol. II, pp. 18-19.


[4]   On May 3, 2016, the court issued the following order which provides, in part,

      as follows:


              After considering the evidence and the arguments made by the
              parties in light of the history of this case, the Court finds that
              joint legal custody is inappropriate. The Court further finds [that
              it] is in the best interest of the child to be placed in the care and
              custody of his Father, subject to Mother’s right to parenting time
              as set out in this Order. The Court grants Mother parenting time
              alternate weekends from 6:00 PM on Friday until 6:00 PM on
              Sunday. Mother is also awarded one (1) overnight of parenting
              time each week. Mother is responsible for taking the child to his

      Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 4 of 15
              regular preschool during her midweek parenting time periods.
              The Court directs that holidays and other special times with the
              child be divided as provided in the Indiana Parenting Time
              Guidelines. Both parties are ordered to comply with the
              provisions of the Parenting Time Guidelines calling for
              additional parenting opportunities to be offered to the
              noncustodial parent. The parties are encouraged to make
              adjustments to the parenting schedule to reasonably
              accommodate the respective schedules of the parties. Any such
              adjustment[s] are to be made in advance, in writing, and, except
              in cases of emergencies, a reasonable time before the scheduled
              parenting time. Although other may be used to provide
              transportation of D.M. in order to change custody of the child,
              communication should be directly between the parties. The
              stepmother’s direct contact with Mother should be limited.

      Appellee’s App. Vol. II, pp. 20-21.

[5]   On appeal, Mother raises the following restated issues: whether the trial court

      abused its discretion when it modified custody of the minor child, D.M. and

      whether the trial court should have set two effective dates for the child support

      obligation. Father also raises the issue of whether the case should be remanded

      to the trial court to consider an award of appellate attorney’s fees in his favor.




      Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 5 of 15
                                     Discussion and Decision                         2




                                       I. Standard of Review
[6]   “When reviewing judgments with findings of fact and conclusions of law,

      Indiana’s appellate courts ‘shall not set aside the findings or judgment unless

      clearly erroneous, and due regard shall be given to the opportunity of the trial

      court to judge the credibility of the witnesses.’” Best v. Best, 941 N.E.2d 499,

      502 (Ind. 2011) (quoting Ind. Trial Rule 52(A)). “Appellate judges are not to

      reweigh the evidence nor reassess witness credibility, and the evidence should

      be viewed most favorably to the judgment.” Id. Findings are not considered

      clearly erroneous unless “the record contains no facts to support them either

      directly or by inference.” Id.


               Appellate deference to the determinations of our trial court
               judges, especially in domestic relations matters, is warranted
               because of their unique, direct interactions with the parties face-
               to-face, often over an extended period of time. Thus enabled to
               assess credibility and character through both factual testimony
               and intuitive discernment, our trial judges are in a superior
               position to ascertain information and apply common sense,
               particularly in the determination of the best interests of the
               involved children.

      Id.



      2
        Mother raises another issue on appeal: whether the trial court erred in calculating the number of parenting
      time days that Father lost. There is evidence to support the trial court’s determination that Mother interfered
      with approximately 82 days of Father’s parenting time. Moreover, even if the court’s determination was not
      accurate, the outcome of the case would not have changed as there is ample evidence to support the trial
      court’s decision to award Father sole legal and physical custody.

      Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017           Page 6 of 15
          II.     Whether the Trial Court Erred in Granting Father Sole
                              Legal and Primary Custody
[7]   Mother challenges the trial court’s modification of legal and physical custody

      on the ground that there was no evidence to support that such decision was in

      the best interest of the child. Specifically, Mother argues that the trial court

      disregarded the evidence that she presented regarding her ability to parent her

      child, the GAL’s report did not reflect the totality of the circumstances and

      should have been disregarded by the court, the trial court improperly found that

      Father was emotionally stable, and the trial court improperly considered the

      fact that Father entered into a mentor-mentee relationship to help him become

      a better father and person. In support of her assertions, Mother points to

      various items of evidence that she believes favor her position and disfavor that

      of Father. Based upon the content of her arguments, Mother is not arguing that

      there is no evidence to support the trial court’s decision, but rather she is

      asserting that the trial court improperly weighed and evaluated the evidence.


[8]   “[O]n appeal it is not enough that the evidence might support some other

      conclusion, but it must positively require the conclusion contended for by the

      appellant before there is a basis for reversal.” Kirk v. Kirk, 770 N.E.2d 304, 307

      (Ind. 2002). “We cannot weigh the evidence but must consider it in a light

      most favorable to the judgment.” Best, 941 N.E.2d at 503. Moreover, “[a]n

      appellate court may not substitute its own judgment for that of the trial court if

      any evidence or legitimate inferences support the trial court’s judgment.” Id.


      Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 7 of 15
The court made extensive findings in its order supporting its decision to award

Father with sole legal and physical custody of D.M.:


        Mother has been diagnosed with anxiety and depression. . . . The
        court finds that on at least one occasion, Mother called the
        paternal grandmother and expressed “I am going to hurt myself
        [or] my children.” When grandmother arrived at the [Mother’s]
        home a short time later, [Mother] left in her car, returning hours
        later. When [Mother] returned to her home she remained distant
        and unengaged with [D.M.]. In short, the Mother has evidence
        of a mental instability that makes her a potential threat to the
        welfare of the child.

        In addition to her mental health issues, Mother has demonstrated
        poor judgment at a number of levels. Her insistence on changing
        the child’s preschool even though the change resulted in
        unnecessarily interfering with the child’s sleep is just one
        example. It is clear to the Court that the decision to enroll the
        child in a daycare where Mother was working on a part-time
        basis was motivated by Mother’s [self-interest] rather [than] the
        best interests of the child. Mother’s action unnecessarily
        interfered with the child’s normal routine. Mother compounded
        the problem by making negative comments to the child about the
        original preschool. More deeply concerning is the fact that
        Mother suggested that he should not “use the potty”, not only
        causing embarrassment to the child but jeopardizing his ability to
        stay at the original preschool. . . .

        ****

        Notwithstanding the dismal state of the relationship between the
        parties, both parties enjoy a good relationship with their son.
        The evidence presents a picture of two parents who loathe one
        another, but adore their son. The evidence also is overwhelming
        that the child loves his parents and wants to spend time with both
        of them. The child also enjoys positive relationship[s] with
        members of the extended family of each parent. Father has
        remarried, and the child has a strong positive relationship with
        his stepmother. The fact that the child is socially well-adjusted is


Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 8 of 15
              further supported by the positive reports from the child’s
              preschool.

              After considering the evidence and the arguments made by the
              parties in light of the history of this case, the Court finds that
              joint legal custody is inappropriate. The Court further finds [that
              it] is in the best interest of the child to be placed in the care and
              custody of his Father, subject to Mother’s right to parenting time
              as set out in this Order. . . .

      Appellee’s App. Vol. II, pp. 19-20.


[9]   The trial court made these findings, in part, after considering the GAL’s report.

      In the report, the GAL reported hearing from multiple sources that Mother and

      Father are incapable of parenting D.M. together without extreme conflict and

      drama. Several of the witnesses that the GAL interviewed also expressed

      concern over the level of care that D.M. receives while he is in Mother’s care.

      Specifically, witnesses mentioned concerns regarding whether Mother is

      capable of making sure “the child eats properly, wears clothes and shoes that fit,

      or teach him things.” Appellee’s App. Vol. II, p. 25. “[Mother] doesn’t usually

      follow through with things.” Appellee’s App. Vol. II, p. 26. Another witness

      also voiced concerns that “[Mother] will not cooperate with [Father] to get the

      child the medical treatment that he needs.” Appellee’s App. Vol. II, p. 27.

      Based upon the witnesses’ comments and observations, the GAL concluded

      that Father is the most stable and reliable parent who will make sure all of

      D.M.’s needs are met. The trial court made its determination regarding custody

      after two evidentiary hearings and reading the GAL’s report. Based upon the

      extensive information reviewed by the court, sufficient findings were made to


      Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 9 of 15
       support the trial court’s decision to award Father sole legal and physical

       custody of D.M., subject to Mother’s right to parenting time.



           III.     Whether this Court has Jurisdiction to Address Child
                                         Support
[10]   Mother argues that the trial court should have set two effective dates for the

       child support obligation. Father, however, argues that this court does not have

       jurisdiction to address this issue as there is not a final order nor is there an order

       that falls within the categories of valid interlocutory appeals. The trial court’s

       order appears to anticipate additional action by both Mother and Father prior

       to the trial court’s entering an order addressing child support and the effective

       dates for the child support.

               The Indiana Court of Appeals has jurisdiction in all appeals from
               final judgements. A final judgment is one which disposes of all
               claims as to all parties . . . . A final judgment disposes of all
               issues to all parties, thereby ending the particular case and
               leaving nothing for future determination. Whether an order is a
               final judgment governs our subject matter jurisdiction, and it can
               be raised at any time by any party or by the court itself.

       Bacon v. Bacon, 877 N.E.2d 801, 804 (Ind. Ct. App. 2007) (internal citations

       omitted). As stated above, the order at issue does not dispose of any claims

       regarding child support, therefore, we cannot address the issue regarding child

       support unless it is an appealable interlocutory order.


               An interlocutory order is one made before a final hearing on the
               merits and requires something to be done or observed but does
               not determine the entire controversy. The Indiana Court of
       Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 10 of 15
               Appeals has jurisdiction over appeals of interlocutory orders
               under Rule 14. An interlocutory order may be appealed if the
               trial court certifies its order and the Court of Appeals accepts
               jurisdiction over the appeal.

       Id. (internal citations and quotations omitted). No such certification and

       acceptance occurred in the present case. However, certain interlocutory orders

       may be appealed as a matter of right under Indiana Appellate Rule 14.

       “Appeals from interlocutory orders must be expressly authorized, and that

       authorization must be strictly construed.” Id. The order with respect to child

       support does not fall within any category of an interlocutory appeal as of right.

       Due to the fact that there is not a final order with respect to child support,

       Mother did not seek certification to file a discretionary interlocutory appeal, nor

       does the order with respect to child support qualify for an interlocutory appeal

       as of right, we do not have jurisdiction to rule on any issue regarding child

       support.



             IV.      Whether Father Should Be Awarded His Appellate
                                      Attorney’s Fees
[11]   Father argues that the case should be remanded to the trial court for

       consideration of an award of appellate attorney’s fees. “The Court may assess

       damages if an appeal . . . is frivolous or in bad faith. Damages shall be in the

       Court’s discretion and may include attorneys’ fees.” Ind. Appellate Rule 66(E).

       However, our discretion is limited to “instances when an appeal is permeated

       with meritlessness, bad faith, frivolity, harassment, vexatiousness, or purpose of

       delay.” Boczar v. Meridian St. Found., 749 N.E.2d 87, 95 (Ind. Ct. App. 2001)

       Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 11 of 15
       (internal citation and quotations omitted). “In general, we are cautious to

       award attorney fees because of the potentially chilling effect the award may

       have upon the exercise of the right to appeal.” Holland v. Steele, 961 N.E.2d

       516, 528 (Ind. Ct. App. 2012). Although we have not ruled in favor of Mother,

       we decline to remand the case back to the trial court for purposes of considering

       an award of appellate attorneys’ fees because there is no evidence of frivolity,

       bad faith, or any other instance that would give rise to such an award.


[12]   We affirm the trial court’s order regarding the custody modification and decline

       to remand the case for a determination regarding Father’s appellate attorney’s

       fees.


       Vaidik, C.J., concurs.


       Brown, J., concurs in result with opinon.




       Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 12 of 15
                                                  IN THE
           COURT OF APPEALS OF INDIANA

       Lisa Bauschke,                                            Court of Appeals Case No.
                                                                 20A04-1606-JP-1225
       Appellant-Respondent,

               v.

       Eric Miller,
       Appellee-Petitioner.




       Brown, Judge, concurring in the result.


[13]   I concur with the majority’s conclusion to affirm the trial court’s order

       regarding custody modification and to decline to remand the case for a

       determination regarding Father’s appellate attorney fees. I write separately

       regarding the majority’s conclusion that we do not have jurisdiction to rule on

       the child support issue raised by Mother. Slip op. at 11. In its order, the trial

       court ordered the parties to exchange information necessary to recalculate child

       support, submit a child support obligation worksheet to the court within fifteen


       Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 13 of 15
       days if possible, and it set the date “that the modification of child support

       [would] take effect” as May 20, 2016. Appellee’s Appendix Vol. II at 21. On

       appeal, Mother argues that she “filed a motion for modification of child support

       on January 21, 2015 and the court never issued an even temporary order as the

       parties attempted to work through the issues” and that the “court should have

       set two effective dates for child support to be calculated, January 21, 2015 thru

       May 20, 2016 and May 20, 2016 going forward.” Appellee’s Brief at 27.


[14]   The Indiana Supreme Court recently explained in In re Matter of D.J. v. Dep’t of

       Child Servs., No. 02S03-1610-JC-548 (Ind. Feb. 7, 2016), that even where a

       court’s order does not amount to a final judgment or qualify as an interlocutory

       order under Ind. Appellate Rule 14, “timeliness is not a prerequisite to invoking

       appellate jurisdiction.” Slip. op. at 5. The Court restated the observation as

       follows: “the reviewing court is not deprived of jurisdiction if the notice is

       untimely—meaning belated or premature. The only two prerequisites under

       our appellate rules are (i) the trial court must have entered an appealable order,

       and (ii) the trial clerk must have entered the notice of completion of clerk’s

       record on the CCS.” Id. at 5-6. In this case, the court stated in its order that

       modification would take effect as of May 20, 2016. The parties do not dispute

       that the trial clerk entered the notice of completion of clerk’s record on the

       CCS. Under these circumstances, I do not believe that a jurisdictional issue

       exists.


[15]   Generally, “[a] trial court has discretion to make a modification of child

       support relate back to the date the petition to modify is filed, or any date

       Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 14 of 15
thereafter.” Becker v. Becker, 902 N.E.2d 818, 820 (Ind. 2009). Mother

challenges the court’s decision to set the modification’s effective date for May

20, 2016 rather than January 21, 2015, the date she filed her Verified Petition

for Custody, Child Support Modification and to Establish Parenting Time. A

court’s ruling regarding modification of child support is reviewable for an abuse

of discretion. In re Guardianship of R.M.M., 901 N.E.2d 586, 588 (Ind. Ct. App.

2009). However, Mother fails to cite to the record or develop a cogent

argument regarding this issue. The portion of her argument discussing this

issue consists of three sentences, none of which are supported by citations to the

record or authority, and she has not included her verified petition among the

filed documents for review. Mother has thus waived her argument. See Loomis

v. Ameritech Corp., 764 N.E.2d 658, 668 (Ind. Ct. App. 2002) (holding argument

waived for failure to cite authority or provide cogent argument), reh’g denied,

trans. denied.




Court of Appeals of Indiana | Memorandum Decision 20A04-1606-JP-1225 | February 22, 2017   Page 15 of 15